Snyder, Judge,
dissenting:
I am unable to agree with either the reasoning or the conclusion of my brethren as contained in the preceding opinion. The controlling principle oí that opinion is, that the statute was not intended to regulate or restrict the sale of liquors or drinks because' they are intoxicating. It says, that the statute “lays no stress whatever upon the fact that any of the liquors mentioned or included in it * * are intoxicating; ” and declares that, “it is therefore wholly immaterial whether all or any of them are intoxicating or not.’’ This it seems to me, with all deference, is a plain and obvious misconception of the manifest and declared object and spirit of the statute. Not only does the history of the legislation of Virginia and of this State on the subject, as set forth in the preceding opinion, clearly demonstrate a settled and distinctive intent and purpose to suppress the evils resulting from the unrestricted sale of intoxicants, but the same object *434and purpose is with equal distinctness manifested both in the language and spirit of the very statute under consideration. This is declared in its title : “Regulations respecting licenses; injuries to persons arising from illegal sales of intoxicating liquors; remedy therefor.”
The very section under which the indictment here was found uses the terms “intoxicating drinks” and mixtures “which will produce intoxication,” and expressly prohibits their sale without a license. These terms are general and the proscribed drinks and mixtures are not otherwise described or designated than as intoxicating-. If they are “intoxicating” or will “produce intoxication” they are prohibited, and if they are not they are not inhibited. Therefore, if cider or a mixture composed of cider and something else will produce intoxication, then, even though the thing mixed with the cider is entirely free from intoxicating ingredients, the sale of cider or such mixture requires a license under the statute. It necessarily follows from this conclusion, that if the decision of the majority of the Court is correct, a person may be indicted and convicted for selling cider at a public theatre or when mixed with molasses or ginger, yet if it is sold unmixed at any other time or place, although it may be proven to be intoxicating in the one case as much as in the other, he can not be indicted or convicted. And upon such construction these contradictious and inconsistancies exist not only in the same statute but in the same section and in part in the same sentence of the same section.
But this is not all. The same intent and object are apparent in all the other sections of the statutes which refer to liquor license, as will be found by an inspection of sections from eleven to eighteen inclusive. And section 44 declares that, “The provisions of this chapter shall in all cases be construed as remedial and not penal.”
It seems to me, that no one can read this statute even carelessly without an absolute conviction, that it was intended by this statute not simply to produce revenue, but that the primary and principal object was to regulate and suppress as far as practicable the unrestricted and irresponsible sale of liquors or drinks, not because they are composed of specific ingredients or made in a certain manner or designated by particular *435names, but because and only because they produce intoxication.
In my view it is altogether unimportant and unnecessary to indulge in any speculation or analysis as to the constituents or ingredients of which the liquors or drinks mentioned in the statute are composed, the manner in which they are made or manufactured or the difference or similarity between them and others not specifically mentioned in it. The real test; furnished by the true interpretation of the statute itself is, ; whether or not the liquor or diink in question is intoxicating. If it is, such drink is proscribed ; if it is not and is not one off the specific liquors or beverages named in the statute, then it is not proscribed. Certain liquors or beverages were known* to the legislature from common observation, if not from ex-" perience, to be capable, when drunk, of producing, and which do generally result in, partial or total intoxication. These are positively and by name proscribed. Any inquiry as to the effects of these are placed by the statute beyond the control of the courts or juries; but as new intoxicants might be invented and as some liquors or drinks may in one form or state of fermentation produce intoxication while in other conditions they may not, it was impracticable for the legislature to foresee and provide for such drinks. The statute, therefore, intending to proscribe all intoxicating liquors and drinks, without interfering with those that may not be so, employed this explicit and comprehensive language : “Ho person without a State license therefor shall * * * sell, offer or expose for sale, spirituous liquors, wine, porter, ale or beer, or any drink of a like nature.”
How it is a matter of common observation and general knowledge that each and all of the beverages specifically named in the statute are intoxicating when drunk in less or greater quantities, and it is also equally well known that they .contain no other quality common to each and all of them. They are each and all intoxicating in their nature, but they are not all of the same nature in any other respect. The conclusion, therefore, is inevitable that no other drink can be of “a like nature” with these in the language and intent of the 'statute, unless it be intoxicating, as that is the only quality common to all of them.
*436But, if the true interpretation oí the statute were doubtful, the rules of construction would bring us to the same conclusion; for it is a cardinal rule that, “Where the words of a statute are not explicit, the intention is to be collected from the contoxtj from the occasion and necessity of the law, from the mischief felt, and the object and the remedy in view, and the intention is to be taken or presumed according to reason aud good discretion so as to prevent the mischief and advance the remedy.” Dwarr. 194.
On the construction of this statute and the evil intended to be prevented this Court in State v. Haymond, Johnson, President, delivering the opinion, says : “It is certainly the evil of tippling, that is designed tobe prevented by our act.” 20 W. Va. 22. This is exactly what the statute itself demonstrates was the legislative intent. If, therefore, crab-cider is intoxicating, as is certified to be the fact in this case, then it is within the evil intended to he prevented, and the statute must be construed to embrace it in order to advance the remedy, unless the language aud spirit of the statute plainly exclude it.
Upon the whole case and in view of the past history of the legislation on this subject, the language and spirit of the statute under consideration, the evil sought to be prevented and the common sentiment of the people generally, it seems to me but little short of absurd to contend that this statute “lays no stress whatever upon the fact that any of the liquors included in it are intoxicating.” On the contrary, every consideration, which can properly be invoked in its construction, inevitably leads to the positive conclusion that the great and paramount object and design of the legislature in adopting it was to restrain, not by absolute and indiscriminate prohibition, but by a process of regulation and restriction, the sale of any and every kind of intoxicating liquors and beverages. Board of Commissioners v. Taylor, 21 N. Y. 173; Raw. v. The People, 63 Id. 277; State v. Reynolds, 47 Vt. 297; Godfriedson v. The People, 88 Ill. 284.
Crab-cider not being one of the drinks proscribed by name in the statute, the question whether or not it was intoxicating was one of fact to be determined by the jury, or the court acting in lieu of a jury, from the evidence in the case. State *437v. Biddle, 54 N. H. 379; Commonwealth v. Chappel, 116 Mass. 7; State v. Starr, 67 Me. 242.
The court acting in lieu of a jury having found in this case that the crab-cider sold by the defendant was intoxicating, the judgment of the circuit court was right and should be affirmed.